Order entered January 2, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01246-CR

                       JOHNATHAN EUGENE COOPER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                          On Appeal from the 297th District Court
                                  Tarrant County, Texas
                             Trial Court Cause No. 1031532D

                                           ORDER
       Before the court are (1) appellant’s December 19, 2019 pro se motion for a thirty-day

extension of time to file a pro se “Rehearing/En-banc consideration motion”; (2) a December 23,

2019 motion for rehearing submitted by appellant’s appointed appellate counsel; and (3) a

December 31, 2019 “Unopposed Motion for Leave to File Extension of Time to File Motion for

Rehearing” filed by appellant’s counsel.

       The opinion in this case was issued December 5, 2019, and appellant then had fifteen

days to file a motion for rehearing. See TEX. R. APP. P. 49.1. Though appellant’s counsel did not

submit a motion for rehearing until December 23, 2019, counsel’s December 31, 2019

unopposed extension request was timely and explained he was preparing for another trial and

miscalculated the motion’s due date. See TEX. R. APP. 49.8. We GRANT the December 31, 2019
extension motion and ORDER the December 23, 2019 motion for rehearing filed. That motion

for rehearing will be considered and ruled on in due course.

       As to appellant’s pro se extension motion, appellant is not entitled to hybrid

representation. See Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004); Rudd

v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981). On December 30, 2019, this

court granted appellant’s December 19, 2019 pro se request to extend time to file a motion for en

banc reconsideration. Because appellant is represented by counsel, we (1) VACATE the

December 30, 2019 order granting appellant’s pro se request for an extension of time to file a

motion for en banc reconsideration and (2) DENY appellant’s December 19, 2019 pro se

extension motion in its entirety.

                                                    /s/        CORY L. CARLYLE
                                                               JUSTICE